Citation Nr: 0621638	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  99-13 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for arthritis of the right 
knee.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from November 1968 to 
June 1970 and from September 1990 to July 1991.  He also had 
several periods of military service in the Army National 
Guard from 1970 to 1995.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a decision of the Nashville, Tennessee, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In that 
decision, the RO denied service connection for post-traumatic 
stress disorder (PTSD) and for bilateral knee disorders, 
identified as arthritis.

A hearing was held at the RO in June 2001 before the 
undersigned Veterans Law Judge (VLJ).  A transcript of the 
proceeding is of record.

The Board remanded the case to the RO for further development 
in September 2001.  The Board issued a decision in July 2003 
granting service connection for PTSD.  However, the Board 
again remanded the case to the RO for additional development 
of the evidence concerning service connection for bilateral 
knee arthritis.  

The Board issued a decision in January 2006 in which it 
denied service connection for arthritis of the left knee.  At 
the same time, the Board remanded to the RO for further 
development the issue of service connection for arthritis of 
the right knee.  Remand to the RO was accomplished via the 
Appeals Management Center (AMC), in Washington, DC.  The 
development requested on remand was completed, and the case 
was returned to the Board for continuation of appellate 
review.  


FINDING OF FACT

Arthritis of the right knee is not shown to be present in 
military service or during the first postservice year, and 
there is no competent evidence linking arthritis of the right 
knee to any incident of service.  

CONCLUSION OF LAW

Arthritis of the right knee was not incurred in or aggravated 
by service nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Due Process, Preliminary Duties to Notify and 
Assist

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The letters from 
the RO, dated in April 2001 and October 2001, coupled with 
the Board's remands of September 2001, July 2003 and January 
2006, satisfied the duty to notify provisions.  The veteran 
has been accorded examinations for disability evaluation 
purposes, and there is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  Consequently, the 
Board finds that VA has met the duties to notify and assist 
as to the issue decided herein.  

While the initial denial of this claim was in August 1998, 
the veteran was thereafter provided examinations and the 
claim was readjudicated after appropriate notice was 
furnished the veteran.  To the extent that VA has failed to 
fulfill any duty to notify or assist the veteran, the Board 
finds that error to be harmless.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and arthritis is manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Analysis

The veteran maintains that he has arthritis of the right knee 
as a result of a shrapnel wound to that knee that he 
sustained from a mortar round in Vietnam.  He denies any 
postservice knee trauma.

As to an alleged shrapnel wound to the right knee, the record 
confirms that the veteran is the recipient of a Purple Heart 
medal, awarded in 1969, for wounds incurred in combat.  Also, 
his service personnel records make reference to a right leg 
shrapnel wound in 1969.  The alleged shrapnel wound to the 
right leg is an occurrence that is consistent with combat 
service.  On the existing record, it cannot be ascertained if 
a shrapnel wound to the right leg actually included the right 
knee, but the Board accepts as true the veteran's account 
that the shrapnel wound did involve the right knee. 38 
U.S.C.A. § 1154(b).

With regard to the earliest documentation of arthritis, Roger 
M. Duke, M.D., in a statement dated in February 1997, related 
that the veteran had been his patient since 1993.  He 
remarked that the veteran had osteoarthritis and degenerative 
joint disease of the knees.  A VA orthopedic examination in 
May 1998 also identified bilateral knee arthritis.  Hence, 
arthritis of the knees was first objectively demonstrated 
more than 25 years after the alleged shrapnel wound to the 
knee during service in Vietnam and well beyond the one year 
period for presumptive service connection for arthritis.  

The VA orthopedist, who examined the veteran in March 2005, 
specifically stated that her assessment about the etiology of 
the veteran's right knee arthritis depended upon whether or 
not there was documentation of an inservice shrapnel injury 
to the right knee.  Her assessment ruling out a relationship 
between current right knee arthritis and an event or 
occurrence of military service was predicated on her 
determination that the alleged right knee shrapnel wound had 
not been documented.  However, given the veteran's combat 
service, as well as the documented injury to the right leg, 
the occurrence of some type of wound about the right knee 
must be regarded as having occurred.  

In view of evidence indicating a shrapnel wound to right knee 
during military service, the Board remanded the case, in 
order to have the RO schedule an examination to determine the 
etiology of the veteran's right knee arthritis.  A VA 
examination was performed in February 2006.  The examiner 
stated that he had reviewed the claims file.  He obtained the 
veteran's history, recorded clinical findings, and reviewed 
the November 2005 x-ray examination report of the knees.  

According to the examiner's report, the veteran related that 
he had sustained a shrapnel wound to the knee, about 1969, 
while he was in Vietnam.  He indicated that he went to a 
field hospital where local wound care was provided.  There 
were reportedly no complications following the wound care, 
and his wounds healed.  The veteran related that he did well 
for the next three or four years, with no knee pain 
whatsoever.  He remarked that he then began to develop knee 
pain.  

It was the examiner's opinion that it was less likely than 
not that right knee osteoarthritis was related to any 
experience of the veteran's military service, given the 
temporal relationship between the shrapnel injury and the 
fact that it took 4 - 5 years following the injury for him to 
begin having any knee pain.   

The veteran's assertion linking current right knee arthritis 
to the shrapnel wound in service amounts to an opinion about 
a matter of medical causation.  There is no indication from 
the record that he has medical training or expertise.  As a 
lay person, he is not competent to offer a medical opinion 
regarding the diagnosis or etiology of a disorder.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  He has presented no 
competent medical evidence showing that arthritis of the 
right knee had its onset in service; that it was manifested 
within the first year after he completed the period of active 
duty when he sustained a shrapnel wound to that knee; or that 
it is otherwise attributable to service.  

For these reasons, the claim for service connection for right 
knee arthritis must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of- 
the-doubt doctrine.  However, as the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996). 38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).


ORDER

Service connection for arthritis of the right knee is denied.  



____________________________________________
JOAQUIN AGUAYO PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


